Title: From George Washington to the General Assembly of the Presbyterian Church, 30 May-5 June 1789
From: Washington, George
To: General Assembly of the Presbyterian Church



Gentlemen,
[New York, 30 May-5 June 1789]

I receive with great sensibility the testimonial, given by the General Assembly of the Presbyterian Church in the United States of America, of the live and unfeigned pleasure experienced by them on my appointment to the first office in the nation.
Although it will be my endeavor to avoid being elated by the too favorable opinion which your kindness for me may have induced you to express of the importance of my former conduct, and the effect of my future services: yet, conscious of the disinterestedness of my motive it is not necessary for me to conceal the satisfaction I have felt upon finding, that my compliance with the call of my country, and my dependence on the assistance of Heaven to support me in my arduous undertakings, have, so far as I can learn, met the universal approbation of my countrymen.
While I reiterate the possession of my dependence upon Heaven as the source of all public and private blessings; I will observe that the general prevalence of piety, philanthropy, honesty, industry and œconomy seems, in the ordinary course of human affairs are particularly necessary for advancing and confirming the happiness of our country. While all men within our territories are protected in worshipping the Deity according to the dictates of their consciences; it is rationally to be expected from them in return, that they will be emulous of evincing the sincerity of their profession by the innocence of their lives, and the beneficence of their actions: For no man, who is profligate in his morals, or a bad member of the civil community, can possibly be a true Christian, or a credit to his own religious society.
I desire you to accept my acknowledgements for your laudable endeavors to render men sober, honest, and good Citizens, and the obedient subjects of a lawful government; as well as for your prayers to Almighty God for his blessing on our common country and the humble instrument, which he has been pleased to make use of in the administration of it’s government.

G. Washington

